In an action, inter alia, for an accounting, plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Balletta, J.), entered October 22,1980, which is in favor of defendants, upon the trial court’s dismissal of the complaint at the close of the plaintiffs’ case, at a nonjury trial. Judgment affirmed, without costs or disbursements. When plaintiff Francine Bard’s conversations with her father are excluded in accordance with CPLR 4519 and the hearsay rule, the proof fails to reach the level of a prima facie case. Lazer, J. P., Gulotta, Cohalan and Bracken, JJ., concur.